Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  OLYMPIA AUTO BODY, INC., a Florida
  Profit Corporation, and SUPER STONE
  PROPERTIES, LLC, a Florida Limited
  Liability Company,

            Defendants.
  _______________________________/

                                   COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues OLYMPIA AUTO BODY,
  INC. (“OLYMPIA”), and SUPER STONE PROPERTIES, LLC, (“SSP”) (hereinafter,
  collectively referred to as “Defendants”), for declaratory and injunctive relief;
  for discrimination based on disability; and for the resultant attorney's fees,
  expenses, and costs (including, but not limited to, court costs and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                          1
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 12



  2.     The venue of all events giving rise to this lawsuit is located in Palm Beach
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida.    At the time of Plaintiff’s visit to Olympia Auto Body (“Subject Facility”),
  Plaintiff   suffered   from   a   “qualified   disability”   under   the   ADA,   which
  substantially limits Plaintiff’s major life activities, including but not limited to
  walking, and requires the use of a mobility aid. The Plaintiff personally visited
  Olympia Auto Body, but was denied full and equal access, and full and equal
  enjoyment of the facilities, services, goods, and amenities within Olympia Auto
  Body, which is the subject of this lawsuit. The Subject Facility is an auto repair
  and Plaintiff wanted to inquire about their services but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendants, OLYMPIA and SSP are authorized to conduct business and are
  in fact conducting business within the State of Florida. The Subject Facility is
  located at 1700 Australian Ave., Riviera Beach, FL 33404. Upon information and belief,
  OLYMPIA is the lessee and/or operator of the Real Property and therefore held
  accountable of the violations of the ADA in the Subject Facility which is the
  matter of this suit. Upon information and belief, SSP is the owner and lessor of
  the Real Property where the Subject Facility is located and therefore held
  accountable for the violations of the ADA in the Subject Facility which is the

                                             2
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 12



  matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                          3
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 12



              prejudice denies people with disabilities the opportunity to compete on
              an equal basis and to pursue those opportunities for which this country
              is justifiably famous, and costs the United States billions of dollars in
              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal   enjoyment   of   the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation.
  Olympia Auto Body is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must comply with the ADA. The Subject Facility is open to the public, its
  operations affect commerce, and it is a service establishment. See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public
  accommodation that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advantages
  and/or accommodations at Olympia Auto Body located at 1700 Australian Ave., Riviera
  Beach, FL 33404, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.

                                                4
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 12



  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

           a) The customer parking facility in front of the auto shop does not provide a

              compliant accessible parking space. 2010 ADA Standards 502.1




                                            5
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 12



           b) The west parking facility has four (4) marked standard spaces and one (1) non-

              compliant accessible parking space. One (1) compliant accessible parking space

              with adjacent access aisle is required. 2010 ADA Standards 208.2

           c) The accessible parking space identification striping is faded. Parking access aisles

              must be part of an accessible route to the building or facility entrance. Access

              aisles must be placed adjacent to accessible parking spaces. All spaces must be

              located on an accessible route designed so that users are not compelled to walk or

              wheel behind parked vehicles except behind his or her own vehicle. 2010 ADA

              Standards 502.3.1

           d) The access aisle is not striped correctly. Access aisles serving car and van parking

              spaces must be 60 inches wide minimum. 2010 ADA Standards 502.3.1

           e) The accessible parking space identification striping is mismarked. Each such

              parking space must be striped in a manner that is consistent with the standards of

              FDOT for other spaces and prominently outlined with blue paint, and must be

              repainted when necessary, to be clearly distinguishable as a parking space

              designated for persons who have disabilities. 2010 ADA Standards 502.6.1

           f) The accessible parking space sign is missing fine and towing verbiage. Each

              accessible parking space must be posted with a permanent above-grade sign of a

              color and design approved by the Department of Transportation, which is placed

              on or at least 60 inches above the finished ground surface measured to the bottom

              of the sign and which bears the international symbol of accessibility and the

              caption “PARKING BY ACCESSIBLE PERMIT ONLY” and must indicate the

              penalty for illegal use of the space. 2010 ADA Standards 502.6



                                                6
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 7 of 12



           g) The parking facility does not provide compliant directional and informational

              signage to a compliant accessible parking space. 2010 ADA Standards 216.5

           h) There is no compliant access aisle attached to an accessible route serving any

              existing parking space which would allow safe entrance or exit of vehicle for

              accessible persons requiring mobility devices. 2010 ADA Standards 502.2

           i) There is currently no existing accessible route to help persons with disabilities

              enter the facility or safely maneuver through the parking area. At least one

              accessible route must be provided within the site from accessible parking spaces

              and accessible passenger loading zones; public streets and sidewalks; and public

              transportation stops to the accessible building or facility entrance they serve. 2010

              ADA Standards 206.2.1

           j) The main exterior entrance door facing Australia Ave is non-compliant. There is a

              vertical rise at the threshold exceeding the maximum rise allowed. 2010 ADA

              Standards 302.2

           k) The exterior office door has a non-compliant knob type door handle. Operable

              parts must be operable with one hand and not require tight grasping, pinching, or

              twisting of the wrist. 2010 ADA Standards 309.4

           l) The overhead doors on the front of the building do not provide accessible access.

              There is a vertical change in level (step) from the parking lot asphalt ground

              surface up to the walkway leading to the main office entrance door creating a

              barrier for persons with disabilities from safely entering the premises. Changes in

              level of 1/4 inch high maximum are permitted to be vertical. 2010 ADA Standards

              303.2



                                                7
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 8 of 12



           m) The interior office door has a non-compliant knob type door handle. Operable

               parts must be operable one hand and not require tight grasping, pinching, or

               twisting of the wrist. 2010 ADA Standards 309.4

           n) The facility does not provide compliant directional and informational signage to

               an accessible route which would lead to an accessible entrance. Where not all

               entrances comply, compliant entrances must be identified by the International

               Symbol of Accessibility. Directional signs that indicate the location of the nearest

               compliant entrance must be provided at entrances that do not comply. 2010 ADA

               Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Olympia Auto Body. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable

                                                8
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 9 of 12



  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

                                            9
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 10 of 12




   Dated this December 09, 2019.

   Respectfully submitted by:

   Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No. 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                       10
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 11 of 12



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   HOWARD MICHAEL CAPLAN,

               Plaintiff,

               vs.

   OLYMPIA AUTO BODY, INC., a Florida
   Profit Corporation, and SUPER STONE
   PROPERTIES, LLC, a Florida Limited
   Liability Company,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 09, 2019, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                           11
Case 9:19-cv-81641-DMM Document 1 Entered on FLSD Docket 12/09/2019 Page 12 of 12



                                     SERVICE LIST:

      HOWARD MICHAEL CAPLAN, Plaintiff, vs. OLYMPIA AUTO BODY, INC., a
   Florida Profit Corporation, and SUPER STONE PROPERTIES, LLC, a Florida Limited Liability
                                           Company

                United States District Court Southern District Of Florida

                                         CASE NO.


   OLYMPIA AUTO BODY, INC.

   REGISTERED AGENT:

   SOOKDEO, FRANKIE B.
   1700 AUSTRALIAN AVE.BAY C & D
   RIVIERA BEACH, FL 33404

   VIA PROCESS SERVER


   SUPER STONE PROPERTIES, LLC

   REGISTERED AGENT:

   LUTZ, JANINE
   1251 BURLINGTON STREET
   OPA LOCKA, FL 33054

   VIA PROCESS SERVER




                                             12
